Citation Nr: 1342354	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for acid reflux disease.

6.  Entitlement to service connection for tingling/numbness of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003.  He also had periods of service in the Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran originally requested a hearing before a decision review officer, but in June 2009, cancelled his request.

The matters of service connection for diabetes, obstructive sleep apnea, a respiratory disability, acid reflux disease, and tingling/numbness of the hands are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
  
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
The record shows that a VCAA letter dated November 2007 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  A VCAA letter to the appellant was provided in November 2007, prior to the initial unfavorable decision in May 2008.

The Board notes that in November 2013 correspondence, the Veteran's representative appears to suggest that service connection for erectile dysfunction may be warranted on a secondary basis, for which VCAA notice has not been provided.  However, as there is no evidence even suggesting that the Veteran has a diagnosis of erectile dysfunction, a remand to secure notice as to secondary service connection regarding this matter is not necessary. 
 
Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records (STRs) and service personnel records have been secured.   Pertinent postservice treatment records have also been secured and the Veteran was afforded the opportunity to give testimony before a decision review officer and before the Board.  A VA examination in July 2008 (peripheral nerves) specifically found that the Veteran did not have erectile dysfunction.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he developed erectile dysfunction due to active duty service. 

STRs and postservice treatment records are silent for any complaints, treatment, or diagnosis of erectile dysfunction.  A May 2007 treatment record noted radicular pain that "goes down his left leg, sometimes to the groin and testicle..."  The diagnoses were low back pain, lumbar degenerative disc disease, lumbosacral spondylosis without myelopathy, and exogenous obesity.  A VA examination in July 2008 (peripheral nerves) specifically found that the Veteran did not have erectile dysfunction.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of erectile dysfunction.  The Veteran is certainly competent to report symptoms such as testicular pain, Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, as to the specific issue in this case, diagnosing erectile dysfunction, a complex neurologic process, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board also acknowledges a statement from the Veteran's representative attributing the Veteran's erectile dysfunction to his service-connected low back condition.  The representative indicates that a May 2007 private treatment record noting radicular pain that goes down the left leg, sometimes to the groin and testicle supports his contention.  In this regard, the Board notes again that the Veteran is competent to report symptoms such as testicular pain, but that service connection for symptoms alone without an identified underlying diagnosis is precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  Further, a July 2008 VA examiner specifically addressing the peripheral nerves found that the Veteran did not have erectile dysfunction.

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the first mention of erectile dysfunction is when the Veteran filed his claim for compensation in September 2007.  Other than the Veteran's statements attesting that he has erectile dysfunction, there is no competent evidence of record which shows that the Veteran has been diagnosed with such condition.  A necessary, if not sufficient, condition for the granting of service connection is the presence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no competent and credible evidence of the presence of erectile dysfunction at any time during the appeal period.  McClain, 21 Vet. App. 319.

For these reasons, the Board finds that service connection for erectile dysfunction must be denied.  Id.; 38 C.F.R. § 3.303; see also Shedden, supra.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for erectile dysfunction, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.


ORDER

Service connection for erectile dysfunction is denied.


REMAND

Initially, the Board notes that the Veteran has claimed that his diabetes, OSA, and numbness/tingling of the hands may be related to the service-connected low back disability.  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  November 2007 and October 2008 VCAA notification letters in part complied with VCAA notice requirements as they advised the Veteran of the evidence needed to substantiate a direct service connection claim; however, they did not specifically inform him of the requirements for proving claims of secondary service connection.  Such notice must be given on remand.

Additionally, the Veteran's service personnel records reflect service in the Reserves.  Specifically, such records reflect that the Veteran had active duty for training (ACDUTRA) from July 1987 to September 1989 and from July 1990 to March 1998, and inactive Reserves service from September 1989 to July 1990 and from April 1998 to February 2000.   However, additional personnel records and service treatment records associated with the file suggest that the Veteran had additional periods of Reserves service, to include in 2008 and 2009.  Specifically, a January 2008 report of medical history notes shortness of breath, bronchitis, numbness/tingling and impaired use of the hands, sinusitis, GERD, diabetes and sleep apnea.

As such records are directly related to the service connection claims on appeal, attempts must be made to verify when the Veteran spent time performing active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) within his periods of service with the Reserves.  

In addition, attempts must be made to verify whether the Veteran served in active service in the Southwest Asia theatre of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(2) provides that the Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabia Sea, the Red Sea, and the airspace above these locations.  His DD-214 indicates that he served in Jordan from April 5 to July 3, 2003.  It does not reflect that the Veteran has been awarded the Southwest Asia Service Medal.  The Veteran reports that he was in Kuwait in May 2003 (see written statement received in December 2009) and in Iraq (see July 12, 2008 addendum to VA examination report).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (examples include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  In order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her Reserve service, the record must establish that she was disabled during ACDUTRA due to a disease or injury incurred or aggravated in the line of duty or she was disabled from an injury incurred or aggravated during INACDUTRA. See 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Following verification of service, the RO should obtain medical opinions regarding the claims of service connection for diabetes, OSA, and numbness/tingling of the hands, and an examination and opinion regarding the claim of service connection for a respiratory disability, as VA's duty to assist includes a duty to obtain an examination/medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

With respect to the claims for diabetes, obstructive sleep apnea, and numbness/tingling of the hands, the Veteran has claimed and Reserve records indicate that such disabilities may be linked to his service-connected low back disability.  As such, medical opinions to determine the etiologies of such disabilities are warranted.

Regarding the claim for a respiratory disability, the Board notes that the Veteran has claimed that he developed a respiratory disability due to service.  A January 2008 Reserves report of medical history notes complaints of shortness of breath, bronchitis, and sinusitis.  Accordingly, an examination and medical opinion are warranted to determine the etiology of any currently diagnosed respiratory disability(ies).

As for the claim for acid reflux disease, the Board notes that a May 2005 private treatment record notes an Axis A diagnosis of sleep-related gastroesophageal reflux.  As this claim is inextricably intertwined with the Veteran's claim for service connection for OSA, which is presently being remanded, the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran all VCAA notice appropriate for a claim of secondary service connection, afford him and his representative the opportunity to respond, and arrange for any further development that may be suggested by their response.

2.  Verify:
(a) the type(s) of service during all of the Veteran's periods of Reserve service and 
(b) whether the Veteran served in active service in the Southwest Asia theatre of operations during the Persian Gulf War.  

The RO should document all efforts made in this regard and include a memorandum with such information in the claims file.

3.  Following verification of service, including whether the Veteran is a Persian Gulf veteran, the RO shall obtain etiology opinions regarding the Veteran's claims for service connection for diabetes, OSA, and numbness/tingling of the hands.  Specifically, an opinion should be provided as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current type II diabetes mellitus was caused by periods of active duty, INACDUTRA and ACDUTRA rather than periods of inactive service with the Reserves? 

(b)  Is it at least as likely as not (a 50 percent or better probability) that diabetes mellitus was caused by his service-connected low back disability?  The examiner should address the contention that the inactivity caused by the Veteran's service-connected back disability led to the development of diabetes mellitus. 

(c)  Is it at least as likely as not (a 50 percent or better probability) that diabetes mellitus was aggravated by(increased in severity due to) his service-connected low back disability?  If the opinion is to the effect that the service-connected low back disability did not cause, but aggravated, the diabetes, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  

(d)  Is it at least as likely as not (50 percent or greater probability) that current OSA was caused by periods of active duty, INACDUTRA and ACDUTRA rather than periods of inactive service with the Reserves?  

(e)  Is it at least as likely as not (a 50 percent or better probability) that OSA was caused by his service-connected low back disability?  

(f)  Is it at least as likely as not (a 50 percent or better probability) that OSA was aggravated by (increased in severity due to) his service-connected low back disability?  If the opinion is to the effect that the service-connected low back disability did not cause, but aggravated, the OSA, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  

(g)  Is it at least as likely as not (50 percent or greater probability) that current numbness/tingling of the hands was caused by periods of active duty, INACDUTRA and ACDUTRA rather than periods of inactive service with the Reserves?  

(h)  Is it at least as likely as not (a 50 percent or better probability) that numbness/tingling of the hands was caused by his service-connected low back disability?  

(i)  Is it at least as likely as not (a 50 percent or better probability) that numbness/tingling of the hands was aggravated (increased in severity due to) by his service-connected low back disability?  If the opinion is to the effect that the service-connected low back disability did not cause, but aggravated, the numbness/tingling of the hands, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  

(j)  If and only if the Veteran is a Persian Gulf veteran, is the numbness/tingling of the hands attributed to a known clinical diagnosis?  If not, does the Veteran currently have chronic disability due to neurological symptoms that cannot be attributed to a known clinical diagnosis?

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  

4.  The RO should also arrange for an appropriate examination to determine the likely etiology of any respiratory disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each respiratory disability entity found.

(b)  As to each respiratory disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service.

(c)  As to each respiratory disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such was caused by his service-connected low back and/or left sided radiculopathy disabilities?  

(d)  As to each respiratory disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such was aggravated by (increased in severity due to) his service-connected low back and/or left sided radiculopathy disabilities?  If the opinion is to the effect that a service-connected disability did not cause, but aggravated, the respiratory disability(ies), the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  

(e)  If and only if the Veteran is a Persian Gulf veteran, does the Veteran currently have chronic disability due to respiratory symptoms that cannot be attributed to a known clinical diagnosis?

A complete rationale for all opinions expressed should be provided.

5.  The RO should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


